Judgment unanimously affirmed. Memorandum: On remittitur from the Court of Appeals (see People v Geaslen, 54 NY2d 510), the trial court conducted a new suppression hearing at which the Grand Jury testimony of the police officer was made available to defendant. The motion to suppress was denied. On resubmission of this appeal we conclude that the record fully supports the court’s findings. (Appeal from judgment of Supreme Court, Onondaga County, Miller, J. — review of suppression hearing.) Present — Dillon, P. J., Callahan, Doerr, O’Donnell and Moule, JJ.